Citation Nr: 1518513	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to warrant reopening of a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to compensation for bilateral eye disability pursuant to the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R.O.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 3, 1954, to February 9, 1955.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In April 2006 and October 2007, the RO denied service connection for a bilateral eye disability and compensation for a bilateral eye disability pursuant to 38 U.S.C. § 1151.  In October 2007, the RO also denied the Veteran's claim to reopen the previously denied claim for service connection for a right knee disability, as well as service connection claims for bilateral shoulder disabilities, a left knee disability, and hypertension.

The Veteran testified at a Board hearing before the undersigned in December 2012; a hearing transcript is of record.  

In May 2013, September 2013, May 2014, and October 2014, the Board remanded this case to the agency of original jurisdiction (AOJ) for additional development and consideration.  

In January 2015, the Veteran indicated that he would be submitting more evidence and asked VA to wait 30 days before deciding his claim.  Later in January 2015, the Veteran's representative submitted additional evidence and arguments, along with a waiver of review of any such evidence by the AOJ.  

In December 2014 and January 2015, the Veteran submitted letters claiming clear and unmistakable error (CUE) in prior AOJ denials of service connection for psychiatric disorder and a right wrist disorder.  The AOJ indicated in a February 2015 deferred rating decision that it would notify the Veteran that the claim for CUE regarding a psychiatric disorder had already been denied previously, and requesting if he would like to submit a claim to reopen.  In March 2015, the AOJ contacted the Veteran and his representative via telephone regarding this matter.  As such, these questions are already pending with the AOJ but are not on appeal. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a right knee injury was denied by the Board in December 2003, and he did not appeal to the court from that final denial; the Veteran's April 2004 motion for reconsideration was denied by the Board in June 2004, and he did not appeal from that determination.

2.  The evidence received since the last final denial of the claim for a right knee disability is cumulative or repetitive of the evidence that was previously considered, and does not raise a reasonable possibility of substantiating the claim.	 

3.  The Veteran did not have a left knee injury or disorder in service, or arthritis that manifested to a compensable degree within one year after active duty; and the current disability is not linked to service or to service-connected disability.

4.  The Veteran did not have a right shoulder injury or disorder in service, or arthritis that manifested to a compensable degree within one year after active duty; and the current disability is not linked to service.

5.  The Veteran did not have a left shoulder injury or disorder in service, or arthritis that manifested to a compensable degree within one year after active duty; and the current disability is not linked to service or to service-connected disability.

6.  The Veteran did not have hypertension in service, or that manifested to a compensable degree within one year after active duty, and the current disability is not linked to service or to service-connected disability.

7.  The Veteran did not have a right or left eye injury or disorder in service, or organic disease of the nervous system that manifested to a compensable degree within one year after active duty; and the current disability is not linked to service.

8.  The Veteran did not develop additional right or left eye disability as a result of VA care or treatment; moreover, any possible disability was not due to VA fault or negligence or the result of an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The December 2003 Board denial of service connection for residuals of a right knee injury became final, and new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C. § 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2014).  

3.  The criteria to establish service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a).  

4.  The criteria to establish service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310.  

5.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310.  

6.  The criteria to establish service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

7.  The criteria to establish entitlement to compensation pursuant to U.S.C. § 1151 for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  
I.  VA's Duties to Notify and Assist

VA notified the Veteran in November 2006, prior to the initial denial of his service connection claims, of the information and evidence necessary to substantiate those claims.  In March 2007, prior to the rating decision that denied compensation for an eye disability pursuant to § 1151, VA provided full notice of how to substantiate that claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  With regard to the claim to reopen, the November 2006 letter included the correct standard for new and material evidence and the reason for previous denials.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Moreover, VA's General Counsel recently held that Kent is no longer controlling insofar as it construed the former U.S.C.A. § 5103(a) to require that VA provide case-specific notice in a claim to reopen.  VAOPGCPREC 6-2014.  Instead, in a claim to reopen, VA is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Additionally, the December 2012 Board hearing focused on the elements necessary to substantiate the Veteran's claims on appeal, including the claim to reopen.  The undersigned VLJ asked questions to obtain pertinent evidence and suggest missing evidence.  Further, the Veteran and his representative demonstrated actual knowledge of the required elements by arguing that he was injured during service, which was an element missing in the prior denial of the service connection claim for the right knee; that he had continuing problems since that time or that the current disabilities are otherwise related to service; and submitting evidence in an attempt to corroborate and substantiate these assertions, particularly as to in-service injury.  There was also testimony regarding the Veteran's assertion of additional disability due to VA fault or negligence with regard to his claim pursuant to § 1151.  Indeed, the case was remanded several times to obtain additional evidence due, in part, to testimony and arguments at this hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing 38 C.F.R. 3.103(c)(2)).  As such, the Veteran has had ample opportunity to participate in the adjudication, and there is no prejudice from any possible notice defects.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist - Records Search for Service Connection Claims

VA has a duty to assist in obtaining pertinent, identified records in connection with a claim for benefits; the case has been remanded several times relating to this duty.  As discussed below, a review of the available evidence and information shows that further efforts to obtain any other identified records, including military or VA records, would be futile because they either do not exist or are no longer available.

The claims file includes service treatment and personnel records, including morning reports for the Veteran's unit, dated through February 1955; VA and private treatment records dated from 1981 forward; and records from the Social Security Administration (SSA).  As directed in prior remands, the AOJ obtained updated VA treatment records and private records from multiple providers that were identified by the Veteran.  To the extent that any identified records were not available or obtained, the Veteran was notified of the attempts made and any further attempts that would be taken, and offered an opportunity to provide the missing records.  

In a January 2015 informal hearing presentation, the Veteran's representative referred to entries of a date of "1900" in some private medical records received since the last remand.  The representative noted that these were likely due to typographical error, and requested verification of the year of treatment.  The claims file includes copious VA and private medical records, however, as well as numerous reports by the Veteran as to his dates of treatment for the claimed disabilities and the date of onset of his injuries and current disabilities.  There were also numerous attempts to obtain any additional records identified by the Veteran, as discussed below.  There is no indication that a remand for any such clarification would have a reasonable likelihood of assisting with any of the Veteran's claims.  

Concerning service connection, the Veteran and his various representatives have asserted that there are outstanding records of treatment during service and shortly after service for injuries sustained in a motor vehicle (jeep) accident that he reports as occurring in November 1954 or January 1955.  Numerous efforts have been made by VA and others to obtain any such records, including as directed in prior remands and in connection with prior and current claims, with no success.

At various times over the years, the Veteran and his representatives have referred to treatment during service at the base hospital of Parks Air Force Base (AFB) or at a civilian hospital, and have identified resulting injuries to one or both knees or legs, one or both arms or shoulders, and a closed-head injury with penetrating injury to the right eye and right side of the brain that resulted in a facial scar as well as epilepsy or organic brain syndrome.  See, e.g., June 1955, March 1983, January 1985, and January 1990 claims and statement from Veteran (treatment at base hospital); December 1998 letter from Veteran and arguments from representative (treatment at civilian hospital); July 2010 statement from prior representative, March 2013 and March 2014 statements from Veteran (treatment at base hospital).  

The Veteran and his representative have also argued, such as in December 1998, that morning reports that were obtained for his unit for his period of service show that he had extended treatment at a civilian hospital for the motor vehicle accident.  Nevertheless, the Veteran has not identified any specific civilian hospital at which he was treated.  Instead, in a June 1955 response to a request by the RO for additional details regarding his alleged treatment for a right knee injury in service, the Veteran only identified treatment at the Parks AFB base hospital by a Major Carr and by the chief of the mental hygiene clinic that had occurred in January 1955.  Additionally, the Veteran testified in a May 2001 formal RO hearing before a Decision Review Officer (DRO) that he did not think he was hospitalized at a civilian hospital during service but, rather, he was only treated at Parks AFB.  

The Veteran, his mother, and his representatives have also asserted that he had treatment or hospitalization for injuries resulting from a motor vehicle accident in service at the Des Moines VA Medical Center (VAMC) in the 1950s, shortly after discharge.  See, e.g., September 1985 claim; August 1992 affidavit from Veteran's mother; February 2010, April 2010, and February 2011 Veteran statements; July 2010 letter from prior representative; February 2012 Board hearing transcript.  

In a May 2003 letter (resubmitted in June 2011), the Veteran or his representative asserted that he was treated at the Des Moines VAMC from 1955 to 1970 and at the Las Vegas VAMC from 1955 to 1982.  During VA examinations in April 1985, the Veteran reported treatment at a VA hospital for the leg from 1973 forward.  In an August 1986 VA admission note concerning seizure disorder, the Veteran reported treatment at the Omaha VAMC for a right leg fracture and infection in 1980.

The Veteran has also reported private treatment prior to 1981 from various providers in Harlan, Iowa.  See, e.g., September 1985 claim (for residuals of a jeep accident in service referring to treatment in 1950s by a doctor who is now deceased); May 2001 DRO hearing (reporting treatment for a motor vehicle accident in 1961 with a head injury and broken arm with treatment at Harlan Hospital from various doctors with offices all over town).  An October 1997 private record (which was received by VA in October 2009) from a provider in Harlan, Iowa, indicates that the Veteran was new the clinic at that time, but that he reported seeing the provider's father many years earlier for a bad motor vehicle accident "on the 'S' curves" in which he suffered a closed head injury.  This appears to refer to the post-service motor vehicle accident, not any accident on the base at Parks AFB.

As noted above, the claims file includes VA and private treatment records from 1981 forward.  The Veteran has not provided sufficient information for VA to attempt to obtain any earlier private records, including records related to the reported motor vehicle accident in 1960 or 1961, despite several requests for him to identify or private any outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence is not a one-way street, and the claimant has a responsibility to cooperate in such development).

With regard to records from Parks AFB, in a March 1955 original claim, the Veteran (through a form signed by his mother) asserted that he had a right knee injury in December 1954 that was so severe that he was given a medical discharge, and indicated that he was assigned to the Parks AFB during service.  No further details were provided as to the circumstances of injury, and "not available" was written in the space to identify the dates and locations of any treatment during service.  The form also indicated that the Veteran had not applied for any medical treatment from VA at that point.  

There is a card from the Des Moines, Iowa, "VAC" (which stands for "VA Center"), which indicated that the Veteran was assigned a "c-number" in March 1955.  It is clear from the information in the claims that this was a claim number; it did not show VA treatment or existence of a file with the VAMC at that time.

In March 1955, the Des Moines VAC requested copies of any service treatment records or other records of treatment for the Veteran, based on his report of a right knee injury in December 1954 that resulted in his discharge, directly to the Department of Defense and the U.S. Army Hospital at Parks Air Force Base (AFB).  

In a March 1955 response, the Department of Defense provided copies of the Veteran's available service treatment records, which included his entrance examination, separation examination, and dental records.  

In an April 1955 response to the request for records from the Army Hospital at Parks AFB, the U.S. Air Force registrar stated that a thorough search of files had failed to reveal any records pertaining to the Veteran.  

The AOJ then notified the Veteran via several letters, including in April 1955, that it had received clinical records from the service department, but there was no evidence of examination or treatment for a knee injury, and advised the Veteran to furnish any such records if they were available.  

In a June 1955 response, the Veteran specified that he had been treated for his knee by a USAF Major Carr and the chief of the mental hygiene clinic in January 1955.

Based on this report, in June 1955, the AOJ contacted the USAF Hospital at Parks AFB directly, stating that the Veteran had reported treatment at that facility by Major Carr in January 1955 for a knee injury and efforts to obtain records through official channels had failed, and requesting that efforts be made to locate records of any treatment for the Veteran, including any treatment at the mental hygiene clinic.  

In a June 1955 response, the Parks AFB Hospital provided a January 1955 report of psychiatric consultation that was conducted by Major D. Smith.  The response stated that efforts to locate any other records were unsuccessful, and a check with the orthopedic clinic revealed nothing.  The response also stated that it was "very unlikely" that the reported treatment was for a knee injury because Major Carr was a psychiatrist on duty in that hospital until his recent discharge from service.

With regard to other efforts in 1955 to obtain records, in January 1995 (in connection with a claim to reopen), the Veteran submitted a copy of a March 22, 1955, response from the 3278th basic military training squadron at Parks AFB (his assigned unit) to a March 17, 1955, request from his mother for information about the Veteran's knee.  This response indicated that all of his records had been sent to higher headquarters in Washington, DC, when he was discharged from service.  The Board notes that this is generally consistent with the AOJ's search for service records pertaining to his claim and responses received to those requests in 1955. 

The above information provided by the Veteran, including in his June 1955 response to a request for detail regarding his treatment, as well as responses from several facilities to the AOJ's requests in 1955 for any records for treatment the Veteran strongly suggested that he was not, in fact, treated for any right knee injury or for any motor vehicle accident with other injuries during service in 1954 or 1955, or within the first several months after service discharge and prior to June 1955.  

The subsequent evidence in VA and other treatment records and examinations, as well as in the internally inconsistent nature of the Veteran's reports regarding the nature and timing of his injuries and symptoms, also suggest that there were no injuries or treatment during service as he has claimed for his subsequent claims. 

Over 25 years after service, when the Veteran sought VA treatment in March and April 1981 for left knee pain, he reported not having been seen by a physician for 20 years.  Other than childhood illnesses, the Veteran reported a history of a motor vehicle accident with hospitalization in 1961 with multiple facial lacerations, a broken arm, and glass through his right eye.  When he again sought VA treatment in February 1983, the Veteran made similar reports of an automobile accident in 1961 or 1962 with trauma to the head, facial lacerations, glass piercing the right eye, skin graft over the right eyelid, and that his head went through the windshield in 1961.  The Veteran did not mention any accident in service in 1954 or 1955 at these times.  

Rather, the Veteran first referenced any motor vehicle accident during service in a March 1983 claim to reopen, at which point he reported a knee and left leg injury with treatment at the Parks AFB in 1954.  He described an accident while riding in a jeep at Parks AFB in 1955, stating that his leg was injured and put in a cast, he was treated for "a while" at the base hospital, he was discharged from service 1-2 weeks later, and a local doctor in Iowa removed the cast once he returned home.  

In January 1984, the Veteran was given a VA psychiatric evaluation for a prior claim, and he reported being given a medical discharge from service.  The examiner noted that he had a "great deal of difficulty in past memory," such as remembering if he failed a grade in school, what his work history was, when he stopped drinking, when he went into the military, and why he was discharged from the military.  

Similarly, a few months later, a March 1984 VA treatment record noted that the Veteran was being followed by neurology for seizures, and that he was a poor historian.  His reported medical history included a car wreck in 1960; there was again no reference to any motor vehicle accident during service in 1954 or 1955. 

In a January 1985 claim for service connection for the leg, knee, ankle, and seizures, the Veteran reported being treated for such conditions in December 1954 or January 1955 at Parks AFB.  He stated that he was also treated for mental problems on those same dates, and that he was treated in June 1955 by the Acting Chief of Neurology at Parks AFB, identified as D. Smith.  The Veteran also reported treatment at the Omaha VAMC from April 1985 to March 1985 for leg and mental problems; he did not report any other VA treatment between 1955 and 1985.

The Board notes that D. Smith, the provider identified by the Veteran as treating him in June 1955, was the individual who conducted the January 1955 psychiatric evaluation during service and recommended administrative discharge from service.  Again, the Parks AFB hospital had also responded to the AOJ in June 1955 that the only records of treatment at that facility were psychiatric records, and the individual the Veteran had identified at that time (Major Carr) was a mental health provider.

As discussed below, in subsequent VA and private treatment and evaluations, as well as evidence for his SSA claim, the Veteran at times reported the motor vehicle accident in 1960 or 1961, and at times reported a motor vehicle accident in service.

The claims file includes VA treatment records dated from 1981 forward, including in 1981 for the left knee; in 1983 for the right knee, ankle, and seizures; and in 1985 for the left leg, seizures, mental health, and notations of "obvious memory deficits," such as in a March 1985 psychiatric intake record.  This is relatively consistent with the Veteran's reports regarding his VA treatment to that point.

The Veteran first suggested having any VA or other treatment prior to 1981, other than as related to the 1960 or 1961 motor vehicle accident, in an August 1985 VA discharge summary for inpatient treatment related to seizures.  At that time, the Veteran reported having a history of seizures and blackouts since 1955 following a jeep accident in service, that he was placed on Dilantin at that time and continued on Dilantin until 1971, that he had no seizures from 1971 to 1981, and that he again began having seizures in 1981 and resumed use of Dilantin at that time.  

An August 1985 admission note for this hospitalization also recorded that the Veteran reported having been treated for a right leg fracture and infection at the Omaha VAMC in 1980, but no other past hospitalizations or significant injuries.

Then, in September 1985, the Veteran submitted a claim for VA service-connected benefits for residuals of a jeep accident in service, which he identified as a head injury, facial scar, sprained ankle-heel (right), and seizures.  He again reported injury and treatment in late 1954 or early 1955 at the Parks AFB base hospital.  He also asserted that he was hospitalized at the Des Moines VAMC for seizures in 1955 and treated by Dr. M in Harlan, Iowa, was now deceased.   

Similarly, in a January 1990 claim to reopen, the Veteran reported being treated for an auto accident in service in January 1955 with injuries of a cut to the head with more than 200 stitches, a broken right arm, and a damaged right knee.  He stated that his VA providers had told him his seizures were the result of this head injury.

This report of treatment since 1955, or prior to 1981, is inconsistent with the Veteran's report for VA treatment purposes in April 1981, as noted above, that he had not seen a physician (which would be required for prescription for Dilantin or other medication) in 20 years, or since approximately 1961.  It is also inconsistent with a VA treatment record in March 1983 noting that the Veteran was just started on Dilantin at that time.  Similarly, in a March 1984 VA treatment record, the provider again noted the Veteran to be a "poor historian," and he reported a history of a car wreck in 1960 and that his "seizures started only a few years ago." 

In addition to the initial attempts in 1955, the AOJ has made multiple attempts since the 1990s to obtain any service treatment records or VA treatment records prior to 1981 for the Veteran, including  that may have been transferred to storage facilities.  

In November 1992, the National Personnel Records Center (NPRC) responded that, if the Veteran's service medical records were located at the NPRC in 1973, they may have been destroyed in a fire.  

In June 1993, the NPRC stated that no records could be found without a complete description of the unit organization to which the Veteran was assigned, and that no records from the 3278th Supply Squadron could be located.  

In April 1995, the AOJ again asked the NPRC to search for records pertaining to the alleged jeep accident at Parks AFB from November 1954 to February 1955, when the Veteran was assigned to the 3278th Basic Military Training Squadron.  In an August 1995 response, the NPRC reported that a search of clinical records at the Parks AFB base hospital from 1954 to 1955 did not find records for the Veteran.  The NPRC also indicated that a review of morning reports for the 3278th Basic Military Training Squadron did not show that he was listed as sick or hospitalized from November 3, 1954, to February 9, 1955.  The NPRC had also searched the records of the Surgeon General, but found no entries pertaining to the Veteran.

In July 1998, the NPRC again indicated that, if the Veteran's service treatment records had been located at the NPRC in July 1973, they may have been destroyed in a fire.  This report included a statement that "the accident occurred off base, automobile, he may have been seen at clinic, but those would be part of active duty records."  The Veteran's prior representative argued that this document showed that the Veteran was, in fact, involved in an automobile accident in service.  In the same document, however, the NPRC stated that "[t]he record needed to answer your inquiry is not in our files," that the Veteran's active duty records could not be reconstructed, and that the Veteran's name did not appear in the list of clinical records for Parks Air Force Base.  By reading the document as a whole, it is apparent that in referring to the accident as having occurred off base, the NPRC was reiterating the information provided by the Veteran in requesting verification of the event.  If the NPRC had no records available to answer this inquiry, it could not have provided any evidence of the claimed event actually occurring.  

The claims file includes available morning reports for the Veteran's assigned unit from November 1954 to February 1955.  Additionally, in July 2000, the NPRC indicated that sick reports for the U.S. Air Force were discontinued in August 1951, but that a search of morning reports for the 3278th Training Squadron found no reports of sickness or hospitalization for the Veteran.  The NPRC also noted that an Excused From Duty (EFD) Report for November 22, 1954, did not list the Veteran.  

In a May 2001 formal RO hearing regarding prior claims, the Veteran asserted that he was treated by Major Carr at the Parks AFB for multiple injuries in service, stating that his head went through the windshield and glass was pulled out from his eye, and that his "knees or legs or something hit up in the fire walls or dash or something.  I don't remember exactly."  The Veteran also stated that he thought he injured his right leg at that time, but he was not sure.  He also reported "another" accident after service in 1961 with a head injury and broken arm, with treatment in Harlan, Iowa, from various unidentified providers.  Again, as noted above, the Parks AFB hospital indicated in 1955 that Major Carr was a mental health provider.

In an August 2002 response to a request by the AOJ for the Veteran's complete service personnel file, the NPRC indicated that his personnel records were not available and were presumed to have been destroyed in the fire in 1973.

The Veteran's prior representative requested information from the Air Force Historical Research Agency regarding the Veteran's assigned units for 1954.  In a June 2003 response, this agency indicated that it only had this information for those units for 1951 and 1952, not for 1954, and that no other histories had ever been submitted.  The agency also indicated that these unit histories would not have information regarding lost man-hours, and that records like those were not maintained as permanent historical records.  The agency recommended contacting the NPRC for more information.

In August 2008, the NPRC indicated it had no records for the Veteran in its files, and that if they were there in 1973, they would have been in the fire-damaged area and may have been destroyed.  The NPRC stated that alternate records may contain information to reconstruct, but the complete records could not be reconstructed.

In a February 2011 letter, the NPRC again suggested that any records for the Veteran that were in its facility in July 1973 may have been destroyed by fire.  

In May 2011, the AOJ responded to a Congressional inquiry that the Veteran's service treatment records were in his VA claims file and were in VA's possession at the time of the 1973 NPRC fire, so they would not have been destroyed at that time.  The AOJ also noted that sick reports, morning reports, and military personnel records would not be a part of the Veteran's service treatment records and, therefore, may have been stored at the NPRC.

With regard to any VA treatment prior to 1981, as noted above, reports by the Veteran to this effect are inconsistent with his reports for prior claims and treatment, and he has been noted to have poor memory on multiple occasions.  

Additionally, in a March 2000 response, the Des Moines VAMC stated that it had no records regarding treatment for the Veteran from 1955.  

In September 2001, the AOJ received copies of all of the Veteran's available VA treatment records from the VAMCs in Las Vegas, Salt Lake City, Omaha, and Des Moines.  Although the RO had requested all records dating back to 1955, the VAMCs reported that they were unable to identify any records prior to March 1981.

The Veteran and his representative have argued that records from the Des Moines VAMC from the 1950s may have been stored at three storage facilities operated by the National Archives and Records Administration (NARA) in Lee's Summit or Kansas City, Missouri, or in Lenexa, Kansas.  See, e.g., May 2003 letter from prior representative or Veteran; January 2010 letter from prior representative; April 2010 letter from Veteran; and December 2012 hearing transcript.

In a May 2003 letter, the NARA Director of Operations noted the Veteran's inquiries to its three facilities.  The Director stated that, until 1979, VA's retention period for medical records was 15 years after the date of last treatment.  The Director further stated that, if the Veteran's records prior to 1964 were not consolidated with records of later treatment, they may have been destroyed.  The Veteran was advised to contact each facility at which he was treated for his records.

The Veteran then submitted an inquiry to the Des Moines VAMC requesting medical records from 1955 to the mid-1960s.  In an August 2003 response, the Des Moines VAMC said that, after a careful search of all available sources, it was unable to locate any medical records for him at that facility, including listings of medical records sent to the Federal Records Center for storage.

In August 2003, the Central Iowa Health Care System (HCS) again responded that no records were found of treatment for the Veteran from 1955 to the mid-1960s.

In April 2013, the AOJ again made a request to the Nebraska-Western Iowa VA Health Care System (HCS) for any records for the Veteran from 1955 to 1981, including a search of all records at the three NARA storage facilities identified by the Veteran.  In May 2013, the VA HCS responded that no records had been found, and that those records were at the Iowa Regional Office (RO) (in Des Moines).  

In July 2013, the AOJ notified the Veteran of this negative response and the attempts that were made, and the Veteran indicated that he did not have the records.  

Concerning other possibly corroborating records, after receipt of a lay witness statement from K.H. in January 2003 that referenced an accident on Parks AFB in 1954, the Veteran's representative asked the AOJ to obtain verification of the accident from various components of the service department, the state police, and local newspapers who may have reported the event.  K.H. had indicated, however, that he was not sure of the details of the accident or whether it was the accident to which the Veteran was referring.  Further, as discussed below, the Veteran has made widely contradicting statements regarding the circumstances of his alleged motor vehicle accident in service.  As such, there is no indication that the Veteran was actually involved in the motor vehicle accident referred to by K.H.  Therefore, evidence pertaining to the accident is not shown to be relevant to the claims on appeal, and there is no indication that any further requests for information from alternate sources are required or would be reasonable.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  Moreover, in April 2003, the Oakland Public Library indicated that no records were found from the Oakland Tribune for a November 1954 accident involving Armed Forces personnel near Parks AFB.  

Again, as summarized above, there are numerous conflicting reports from the Veteran and others regarding the nature, location, and timing of his alleged injuries and treatment during service and afterwards.  There are also numerous notations in both lay and medical records that the Veteran has had memory problems for years and is a poor historian.  Nevertheless, the AOJ, the Veteran, and his various representatives made repeated attempts over the years, including as directed in prior remands, to obtain any records of his identified alleged treatment during service or after service, with no success.  Upon a thorough review of the claims file, and consideration of the Veteran's identification of injuries, symptoms, and treatment over the years, there is no indication that any further treatment records remain outstanding concerning any injuries to the right knee or otherwise during service, as opposed to for injuries sustained in a motor vehicle accident in 1960 or 1961.  The identified records either do not exist or, in the case of possible additional morning reports or EFD reports, any further efforts to obtain them would be futile. 

With regard to the Veteran's hospitalization for a motor vehicle accident in 1960 or 1961, he has indicated that any such records are unavailable, and he has not authorized VA to attempt to obtain such records.  See Wood, 1 Vet. App. at 193.  

The Board notes that the September 2013 and May 2014 remands directed the AOJ to "identify" any records received from the Des Moines RO in May 2013, as noted in a July 2013 Supplemental Statement of the Case (SSOC), stating that it was unclear what records were being referred to because the Board was unable to identify which records were received in May 2013 upon review of the claims file at that time.  Although the AOJ has still not identified exactly which documents or evidence were received in May 2013, there is no indication that this information would likely assist in substantiating in claim on appeal.  Rather, the AOJ indicated in the July 2013 SSOC that records received in May 2013 were duplicative of other evidence in the claims file.  The Veteran and his representative have continued to submit arguments and evidence, and the AOJ continued to review and associate VA treatment records with the file.  There is no indication that any available records are not available for review by the Board in the now completely electronic claims file.  

Duty to Assist - VA Examination for Service Connection 

The Veteran has not been provided a VA examination for his service connection claims in connection with the current appeal, to include the claim to reopen, and no examination or opinion is required under the circumstances of this case.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c)(4).

Each subsection of 38 U.S.C.A. § 5103A(d)(2) sets forth a different evidentiary standard.  See McLendon, 20 Vet. App. at 81; Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir.2010).  The first element, evidence of a current disability, requires that the evidence be "competent."  This "threshold" determination does not require the Board to weigh competing facts, but merely to assess whether (a) evidence exists, and (b) that evidence is competent.  McLendon, 20 Vet. App. at 81-82.  The third element for consideration, whether the evidence of record "indicates" that the current disability "may be associated" with service, establishes a "low threshold."  Id. at 83.  The second element, however, requires evidence "establishing" that the claimant suffered an in-service event, injury, or disease.  "This is a classic factual assessment, involving the weighing of facts, and the Board's findings are subject to the 'clearly erroneous' standard of review."  Id. at 82.  The Board must support its finding that a claimant was not entitled to a VA medical examination or opinion with an adequate statement of reasons or bases that enables the claimant to understand the precise basis for that finding and facilitates judicial review.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

For the claim to reopen the previously denied right knee claim, the evidence received since the last denial is cumulative and redundant of the prior evidence and is not sufficient to trigger VA's duty to provide a VA examination or otherwise reopen the claim.  See id.; Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

As discussed in more detail below, the prior evidence already established the first element of the existence of a current right knee disability, to include arthritis.  

With regard to the second element, the Veteran had previously argued that his right knee was injured as a result of a motor vehicle accident in service, and that he had treatment during service and shortly after service and continuing symptoms since that time.  He had submitted evidence including lay statements from himself, his mother, and several friends asserting that he injured his knee in service.  This evidence was considered and rejected in the last final denial in 2003, and VA found that there was no in-service right knee injury or disability.  Since the prior denial, the Veteran has continued to make similar arguments and statements regarding the nature and timing of his injuries, symptoms, and treatment during and after service for the purposes of his appeal.  New lay evidence from lay witnesses other than the Veteran are vague in nature regarding the circumstances of the accident, and they are also based on the Veteran's reports regarding the timing of his accident and symptoms that had been previously rejected as not credible.  Therefore, they are not material and do not establish an in-service injury or warrant reopening.  

There have been numerous attempts to obtain identified records to show an injury or treatment of the right knee during service or within the first year after active duty, but all of those efforts were unsuccessful for the prior and current claims.  

Although the Veteran submitted medical opinions linking his current disability to service, they were based on his reports of in-service injury that were previously rejected, and the inclusion of this report in the opinion establish the occurrence of the event.  Accordingly, considering the new evidence together with the prior evidence, and even presuming the new evidence as credible for the purposes of the claim to reopen, the evidence does not establish a right knee injury in service, or manifestations within the first year after active duty.  As such, the second element is not met, and a VA examination or opinion is not required.  See McLendon, 20 Vet. App. at 82-83; Waters, 601 F.3d at 1277; Shade, 24 Vet. App. at 117-18.  

Similarly, for the remaining service connection claims, with regard to direct service connection, the Veteran is not credible with regard to having had an injury or symptoms in service, or within the first year after active duty, or continuing symptoms since that time.  When comparing his statements to this effect with the other evidence of record, as discussed in detail below, the more probative evidence shows that his reported injuries were sustained in a post-service motor vehicle accident in 1960 or 1961, and his hypertension first manifested many years after service.  Therefore, the second element to trigger the duty to provide a VA examination or opinion is not met.  Further, as the application to reopen the previously denied claim for is being denied, an examination or opinion is not triggered for the claims of secondary service connection as due to the claimed right knee disability.  See McLendon, 20 Vet. App. at 82-83; Waters, 601 F.3d at 1277.

Duty to Assist - 38 U.S.C.A. § 1151 Claim

Concerning the claim for compensation under 38 U.S.C.A. § 1151 for a bilateral eye disability, the Veteran has repeatedly asserted that his eyes were damaged by a laser surgery or outpatient treatment performed by Dr. C at the Las Vegas VAMC in September 1996, in that he had 20/20 vision bilaterally before the surgery and his vision was much worse after the procedure.  He has also reported private eye treatment from Dr. G and indicated that this provider would support his claim that his vision was damaged by the VA procedure.  See, e.g., statements in July 2005, January and April 2007, January 2012.  In September 2005, the Veteran stated that the date of this VA eye procedure was in January 1997.  In January 2012, he reported additional private eye treatment by Dr. McC.  

As noted in the March 2013 remand, there are no medical records of a laser procedure on the Veteran's eyes by a VA provider in September 1996, but there is documentation of an eye procedure performed at the Las Vegas VAMC in September 1995, with notations from Dr. C concerning the procedure.  The Veteran was regularly seen by Dr. C in the VA eye clinic from April 1995 to February 1997.

Private treatment records have been obtained for the Veteran's eyes, including an April 1993 and January 2006 treatment summary from Dr. G, records from September 1993 from the University of Nebraska Medical Center, and treatment records from Dr. G and Dr. Mc C dated from March 1998 through January 2015.  In response to a December 2005 request for any records of treatment from 1997, Dr. G provided a letter in January 2006 summarizing his prior treatment of the Veteran, and included a copy of his prior letter in April 1993.  

In a January 2012 letter, the Veteran again asserted that outpatient treatment by Dr. C at the Las Vegas VAMC in September 1996 damaged his vision.  As directed in the March 2013 remand, the AOJ contacted the Veteran in April 2013 and requested him to clarify the date of the eye procedure he asserts had damaged his vision.  In a July 2013 response, the Veteran's representative submitted copies of a November 2001 treatment record from Dr. G, as well as copies of letters from Dr. G summarizing his treatment in April 1993 and January 2006.  In the January 2006 summary, Dr. G indicated that he had seen the Veteran in 1993 and again in 1996, at which point the Veteran reported having been seen at the Las Vegas VAMC in 1996 and that his "right eye was doing the same thing that the left eye did."  The Veteran has not otherwise clarified the date of treatment upon which his claim was based.

The claims file appears to include all VA treatment records pertaining to the Veteran's eyes from 1995 and 1996, as well as VA medical records referencing vision problems and treatment prior to and after that time, dating since 1983.  In May 2007, in response to a request for treatment for the Veteran's eyes from 1996, the Las Vegas VAMC indicated that all records had been transferred to the Omaha VAMC in March 2003.  The AOJ then contacted the Omaha VAMC and obtained all records that were available at that time.  Concerning the Veteran's claim of damage to the eyes from VA treatment by Dr. C, an April 1995 VA treatment record noted that the Veteran had previously had laser treatment for a bilateral blood clot, and referred him for an eye consult.  In September 1995, there was a documented VA eye procedure for fundus fluorescein angiography ("FA") by Dr. C at the Las Vegas VAMC, after complaints of blood coming out of the right eye.  There was follow-up treatment for the eyes in November 1995, and an April 1996 record noted that the Veteran was following up after his November 1995 treatment.  Then, an October 1996 Omaha VA eye clinic record noted that the Veteran reported being seen at the VA eye clinic in Las Vegas in March 1996.  A February 1997 VA record from Dr. C indicated that it was for follow-up of treatment from April 1996.  

Additionally, the claims file contains are repeated references to the Veteran's poor memory and him being a poor historian, including in lay reports from the Veteran and his representative and in records from multiple medical providers and evaluators.  See, e.g., July 1994 VA examination in which he reported decreased vision especially in the left eye.  Accordingly, it appears that the Veteran's reports since 2005 that the VA eye procedure occurred in September 1996 (as opposed to September 1995) may have been erroneous due to faulty memory.  The records appear to include each follow-up treatment record for the Veteran's eyes from 1995 to 1997.  As such, there do not appear to be any missing records for this period. 

The Veteran was afforded a VA examination concerning his claim for benefits under § 1151 in June 2007.  The examiner reviewed the evidence of VA procedures and the Veteran's history of eye conditions, including the treatment summary provided by Dr. G.  The examiner noted the Veteran's assertions regarding to damage to the eyes and provided a well-reasoned opinion as to the nature and cause of any current eye disability, to include whether there was fault or negligence by VA, based on a review of the history of symptoms and treatment that his consistent with the available VA and private records and private medical opinions.  Moreover, as discussed below, the medical evidence clearly shows that the Veteran had a history of decreased visual acuity, i.e., less than 20/20 vision, and was treated for eye conditions for many years prior to 1995.  The Veteran is not credible to the extent that he asserts that his vision first became less than 20/20 at the time of a VA procedure in 1996 or 1997 (or 1995), or that he first wore glasses after that procedure.  These assertions are directly contrary to the medical evidence, which is more probative because it was contemporaneous in time to the actual treatment and symptoms, and not affected by the Veteran's interest in his claim or by possible memory lapses due to passage of time or otherwise.  Therefore, the evidence does not establish additional disability after a VA procedure, as required for compensation under § 1151.  There is no need for another medical opinion or examination, as it would not have a reasonable possibility of helping to substantiate his claim; rather, the available medical evidence is sufficient to decide the claim. 

Conclusion for VA's Procedural Duties 

In sum, the prior remand directives were substantially satisfied, and another remand would only result in unnecessary delay.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings.  There will be no prejudice from a decision.

Theories Raised

The Veteran contends that his current right knee and right shoulder disabilities are the result of a motor vehicle accident during basic training in service, which he has identified at various times as occurring in November or December 1954 or in January 1955.  The claim for service connection for a right knee disability was previously denied, and new and material evidence is required as a threshold matter.

The Veteran has acknowledged that he was in a second motor vehicle accident in approximately 1960 or 1961, but argues that his current disabilities are due to injuries sustained in a motor vehicle accident during service in 1954 or 1955.

The Veteran primarily contends that his current left knee and shoulder disabilities are secondary to his claimed right knee and shoulder disabilities, based on wear-and-tear from compensating for the opposite knee and shoulder, and that his hypertension is secondary to his physical disabilities as a result of worry and limited mobility due to his knee problems.  Nevertheless, in his October 2006 formal claim (VA 21-526), he identified onset of January 1955 and treatment from February 1955 to present for both knees, both shoulders, and blood pressure.  Similarly, during the December 2012 Board hearing, the Veteran also asserted that he has had problems with both shoulders and knees, as well as high blood pressure or hypertension, ever since service or within the one year after service.  As such, direct service connection must be considered for these claims as well.

The Veteran has generally claimed that his bilateral eye disability is as a result of VA treatment in September 1996, in that he had 20/20 vision in both eyes prior to such treatment and his vision was worse after that treatment.  At other times, however, including during the February 2012 Board hearing, the Veteran has asserted that he injured his right eye in the same motor vehicle accident during service as his other claimed disabilities, and that he has had vision problems since that time.  He also asserted that he had vision problems since the 1950s and two laser treatments in the 1950s.  See also letters from Veteran in July 2005 and January 2007.  Therefore, entitlement to benefits under 38 U.S.C.A. § 1151 and direct service connection will be considered.  The Board will first address service connection for the eyes and other disabilities, followed by the § 1151 requirements.

III. Analysis-service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection requires evidence showing "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For listed chronic diseases, including arthritis, organic disease of the nervous system, and hypertension, service connection will be granted on a presumptive basis if it manifested to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent that any of the Veteran's service treatment or personnel records may have been destroyed in the NPRC fire in 1973, VA has a heightened obligation to explain its findings and conclusions and to consider the benefit of the doubt rule.  There is not, however, a requirement to accept the Veteran's reported history as sufficient evidence of service connection or to otherwise interpret the evidence in the Veteran's favor.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  



Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.  This phrase does not require that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. 120-21 (noting that the assistance required by 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  Rather, newly submitted evidence must pertain to "an unestablished fact necessary to substantiate the claim," and VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA examination or opinion to assess whether there is a nexus between a current disability and the veteran's service.  Id. at 117-18 (quoting 38 C.F.R. § 3.156(a)).  

In making a materiality determination, VA generally must presume that the newly submitted evidence is credible for that purpose.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (unless it is inherently false or untrue, credibility of evidence is presumed for the purposes of determining whether the evidence is new and material to reopen a final claim).  

The Veteran initially sought service connection for a right knee disability shortly after service, in March 1955.  The RO denied this claim in a July 1955 rating decision, and notified the Veteran of the denial and his appellate rights at that time.  He did not appeal, and new and material evidence was not received within one year after the notice of denial; therefore, this denial became final.  See 38 U.S.C. § 709 (1952); Veterans Regulation No.2 (a), Pt. II, Par. III, and Department of Veterans Affairs Regulation 1008 (effective January 25, 1936 to December 31, 1957); see also 38 U.S.C.A. § 7105(c) (West 2014); Bond, 659 F.3d at 1367-68; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014). 

The Veteran sought to reopen his claim for service connection for a right knee disability several times.  Prior to the current claim, the last attempt was denied in a November 2000 rating decision.  The Veteran appealed from this denial, and the Board issued a decision denying the claim in December 2003.  Although the Veteran submitted several letters in January and February 2004 referring to this denial and providing copies of evidence that had been previously considered, he did not file a notice of appeal with the court to continue his appeal.  

In April 2004, the Veteran requested reconsideration of the December 2003 Board denial.  In June 2004, the Board issued a denial of this motion for reconsideration, and notified the Veteran of his right to appeal from that determination.  He did not further appeal.  Therefore, the December 2003 Board decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & 2014); 38 C.F.R. § 20.1100 (2003 & 2014).

With regard to the above, the Veteran and his representative have asserted multiple times that the prior denials of his claim did not become final because he lacked the mental capacity to understand and exercise his appellate rights.  Nevertheless, as also noted in the December 2003 Board denial, mental capacity is not considered in determining whether the time limit for filing required documentation with VA should be extended.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Moreover, there is no indication that the Veteran had exercised due diligence in pursuing an appeal of any prior decision, or that he relied on any erroneous information from VA in not timely filing an appeal; therefore, there was no grounds for equitable tolling.  See, e.g., Santoro v. West, 13 Vet. App. 516 (2000); Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Similarly, the Veteran's representative has argued that VA erred in not considering the Veteran's apparent mental health problems when denying his claims due to a lack of evidence.  VA does not have a heightened duty to assist, however, because of his mental impairment.  See Stewart v. Brown, 10 Vet. App. 15 (1997).  Therefore, the prior denials all became final in this case.

As a final preliminary matter, as also noted in the December 2003 final Board denial, the Veteran and his representative have asserted multiple times that he received VA service-connected compensation for the right knee or other disabilities for an extended period prior to August 1985, but that VA terminated or converted those benefits to nonservice-connected benefits without notice to him.  See, e.g., October 1991 letter from Veteran; March1992 letter from former representative.  He has asserted that he was receiving up to 90 percent VA disability benefits before they were terminated.  The numerous documents in the claims file reflect, however, that the Veteran has never been paid or entitled to any VA service-connected compensation; his claims for service connection for various conditions have all been denied.  He was found to be permanently and totally disabled for the purposes of VA nonservice-connected pension benefits effective since August 1985.  Although these benefits were subsequently terminated due to excessive income, pension benefits were reinstated in an October 1994 rating decision.  His various disabilities have been considered and assigned ratings, with a combined evaluation of 90 percent, solely for the purposes of determining his entitlement to nonservice-connected pension benefits.  See, e.g., November 2000 and July 2010 code sheets.  The Veteran's assertions as to prior service connection are, therefore, without merit.  His current claims for benefits will be adjudicated based on no prior entitlement.

As noted above, the Veteran contends that his current right knee disability is the result of a motor vehicle (jeep) accident during basic training in service.  His most recent claim to reopen for the right knee was denied in an October 2007 rating decision, leading to the current appeal.  As discussed in detail below, VA has received new statements, arguments, and evidence since the last final denial, in that they were not part of the claims file before.  Nevertheless, this information is not material because it is all cumulative or redundant of the evidence that was previously considered.  The new evidence does not raise a reasonable possibility of substantiating the claim, to include by triggering the duty to provide a VA examination or opinion.  Shade, 24 Vet. App. at 117-18; 38 C.F.R. § 3.156(a).  

The first element in determining whether a VA examination or opinion is needed is competent evidence of a current disability or persistent symptoms.  See McLendon, 20 Vet. App. at 81-83.  This factor was already shown at the time of the last final denial in 2003, as the lay and medical evidence of record already established that the Veteran had a currently diagnosed right knee disability, with symptoms that had been present for a number of years.  See, e.g., February 1983 VA treatment record (reported arthritis in the legs and a right knee injury two years earlier, with a current sore right knee); January 1986 VA x-rays of right knee (showing significant degenerative changes); July 1994 VA medical examination (reported knee pain for 20 years, X-rays showed moderate degenerative arthritis in both knees).  

Since the December 2003 denial, lay statements from the Veteran and others, as well as VA and private records, have continued to refer to a right knee disability with chronic pain and other symptoms, which has been progressing in severity and resulted in a total knee replacement in 2005.  As such, the new evidence in this regard is not material because it is cumulative and redundant of the prior evidence.  

The second element of whether a VA examination or opinion is required is whether the evidence establishes that an injury, incident, or disease occurred in service, which is a factual finding to be made based on weighing of the evidence.  See McLendon, 20 Vet. App. at 82; Waters, 601 F.3d at 1277.  

At the time of the last final denial in December 2003, the Veteran and his representative argued that his right knee was injured as a result of a motor vehicle accident in service in 1954 or 1955, and that he had treatment during service and shortly after service, and continuing symptoms since that time.  The Veteran, his mother, and his representatives claimed that he received a medical discharge from service due to the right knee (as in his 1955 claim) or for other injuries.  They also argued that morning reports with notations of emergency leave and extensions of emergency leave established treatment for the right knee and jeep accident.

Evidence considered at that time included the Veteran's service treatment records and available service personnel records, including morning reports and his DD Form 214.  A January 1955 separation examination showed no lower extremity abnormalities or reported motor vehicle accident.  There were also two psychiatric evaluations during service in November 1954 and January 1955, which did not reference any right knee injury or motor vehicle accident in service.  Rather, the January 1955 report indicated that the Veteran was referred for consideration of discharge under AFR 39-16, and separation through administrative channels was recommended due to "insufficient emotional resources to properly adjust to military service."  The last morning report and DD Form 214 also showed administrative discharge under AFR 39-16.  There was no suggestion in the Veteran's available service records of a medical discharge for the right knee or any other injury.  

The previously considered evidence included multiple statements from the Veteran referencing injuries and treatment to the right knee and otherwise during service and shortly after service.  There was also a 1955 response to the Veteran's mother requesting service records that referenced the right knee, and a 1992 affidavit from his mother that referenced the left leg and other injuries as occurring in service.  

Previously considered information also included multiple efforts to obtain any records for treatment during service, in 1955, or at any time prior to 1981, with negative responses.  

There were also records of VA and private treatment from 1981 forward, as well as evaluations and arguments concerning the Veteran's prior VA claims and SSA claim.  These records included reports by the Veteran of a post-service motor vehicle accident in 1960 or 1961 with various injuries, in addition to reports at times of an accident in service in 1954 or 1955 with right knee and other injuries.

There were several lay statements from the Veteran's friends and his prior representative referencing a motor vehicle accident during his period of service and longstanding symptoms after service.  None of these individuals indicated, however, that they had observed the accident itself or the Veteran's injuries or symptoms during service, as opposed to hearing the Veteran's accounts about them.  

In a June 1984 statement, J.S. indicated that he had known the Veteran since 1976 and had observed trouble with his legs, feet, headaches, and seizures since that time.  

In a December 1998 statement, K.K. indicated that he had known the Veteran since his return from service in 1955, and he remembered the Veteran often speaking about a vehicle accident he had in basic training in 1954.  

Similarly, in another December 1998 statement, G.A. indicated that he had known the Veteran since the late 1950s and worked with him until the early 1960s, and the Veteran had told him he was involved in vehicle accident in service.  

In a December 2002 statement, K.H. indicated that he served at Parks AFB in 1954, and remembered an incident where a lady had driven a car through a group of Airmen on the base.  He was not sure of the date of the accident or whether it was the same incident that the Veteran was referencing for his claim.  

In a January 2003 statement, the Veteran's former representative also indicated that he had some memory of a motor vehicle accident involving a marching unit that occurred at Parks AFB after his own service ended there in August 1953, which he had read about in the Air Force Times.    

In the last final denial in December 2003, the Board considered and rejected the Veteran's assertions that he was involved in a motor vehicle accident in service and that he had a right knee injury or symptoms in service, or treatment for the knee shortly after discharge from service.  This determination included consideration of the lay statements from the Veteran and others, as well as available medical evidence of record at that time.  The lay assertions were found to be refuted by the contemporaneous service treatment and personnel records and available records of VA and private medical treatment through the December 2003 denial.  

Since the last prior denial, the Veteran and his representative have submitted copies of evidence and information that was already in the claims file and was already considered by VA adjudicators.  In particular, they have submitted copies of prior VA denials; previous lay statements from the Veteran and others regarding his alleged injury, symptoms, and treatment in service and shortly thereafter; and previous arguments, morning reports, medical records, and evaluations.  They have also submitted many copies of responses from VA and others regarding efforts before December 2003 to obtain any outstanding, identified records regarding injury or treatment in service or shortly after service.  These are not new evidence.  

As explained above in the section regarding VA's duties to notify and assist, the AOJ made additional efforts after the last final denial to obtain any identified, outstanding records for the Veteran's claimed treatment during service and from VAMCs for treatment prior to 1981, particularly in 1955, including based on reports regarding possible storage of records at facilities in Missouri and Kansas.  The AOJ received negative responses to each of these requests, and the Veteran has indicated that he does not have any more records in this regard.  These efforts and responses are new, but they do not help substantiate the claim and are not material. 

The Veteran has continued to make similar arguments and statements regarding the nature and timing of his injuries, symptoms, and treatment during and after service.  For example, in an October 2006 claim to reopen, the Veteran again asserted that he had a knee injury in January 1955 with treatment since February 1955.  

During the February 2012 Board hearing, the Veteran continued to assert that he had a right knee and other injuries during a jeep accident in service, provided details regarding the circumstances of the accident in service that were similar to reports that were previously considered, asserted that he received treatment from a private provider shortly after service who is now deceased, and that he has had continuing knee and other symptoms since that time.  The Veteran's representative noted that it had been over 60 years since the asserted injury and treatment, and it was "very hard" for the Veteran to remember the specific details.  

In March 2013 and March 2014 statements, the Veteran also gave details regarding a motor vehicle accident, injuries, and treatment during service and shortly after service, which were similar to those contained in prior statements and testimony that had been previously rejected as not credible.  In fact, some of the details were directly contrary to prior reports and would not help substantiate the right knee claim, such as claiming on a left leg injury and not a right leg injury during service.

Additionally, the Veteran's prior representative continued to argue that the available morning reports for the Veteran's unit, which documented periods and extensions of emergency leave from November 1954 to January 1955, but did not include specific reasons ask to sickness or the reason for leave, established that the leave was for a motor vehicle accident and injuries as reported by the Veteran for the purposes of his claims.  See, e.g., January 2010 letter.

These assertions by the Veteran and his representative as to the timing of symptoms and treatment, as well as the meaning of information contained (or not contained) in the available morning reports, were already considered and rejected in the last final denial in 2003; therefore, they are cumulative and redundant and not material.

There are also new VA and private treatment records in which the Veteran reported having a motor vehicle accident and an injury to the right knee or other areas of the body during service in 1954 or 1955, as well as in the 1960s.  See, e.g., July 1998 letter (received in March 2005) from private neurosurgeon Dr. M (noting that the Veteran reported having several injuries, "one in 1955 while in Korea and again in the mid-60s"); February 2010 treatment record from Dr. M (noting report of a 1954 accident where the Veteran was a passenger in a jeep and was hit by a tank, with injuries that resulted in discharge from service, but noting that records from that time were not available so a form was filled out for a VA claim based on the Veteran's reports); April 2012 letter from Dr. M (indicating that the Veteran became disabled after a jeep accident in the military, and noting "his jeep accident occurred in the 1960s when he suffered the closed-head injury"); May 2012 VA mental health treatment record  (referring to a motor vehicle accident in service and reporting a medical discharge as a result of the accident).  

These records are new, in that they were not in the claims file at the time of the 2003 final denial; however, the evidence contained therein is still the Veteran's reports regarding the nature and timing of his accident and injuries.  The fact that they are recorded in a medical document does not transform these statements into medical evidence or establish that the events actually occurred.  Therefore, this information is cumulative and redundant of the previously considered evidence.

There was testimony at the 2012 Board hearing from a new lay witness, R.O., asserting that the Veteran injured his right knee in a motor vehicle accident in service.  This witness testified that the Veteran had told him the same story regarding a motor vehicle accident in service many times over the years.  Nevertheless, R.O. reported that he had only known the Veteran for 10-15 years.  In other words, they met many years after service; therefore, his testimony was based on the Veteran's reports that were previously rejected as not credible.  This was similar to the prior lay statements that were submitted in 1998, 2002, and 2003.  

The Veteran's former representative, T.M., also submitted a lay statement in November 2014 regarding the circumstances of the alleged motor vehicle accident in service, in addition to summarizing prior efforts to obtain corroborating records and arguments regarding the meaning of morning reports.  T.M. indicated that he completed basic training at Parks AFB in August 1953 and that he read about a serious accident at Parks AFB "sometime in the Fall of 1954 (I believe)," but he did not know if that was the same accident that the Veteran reported as occurring in service.  This statement was similar to the representative's prior statement in January 2003, but gave a few more details regarding the date of the accident.  

Even if presumed credible for purposes of reopening, the information contained therein as required in analyzing the application to reopen, these new lay statements from R.O. and T.M. do not establish an in-service injury and are not material.  Again, both witnesses indicated that they did not observe either the accident itself or the claimed injuries.  Moreover, the statement by the Veteran's representative is vague and speculative.  

The newly received evidence includes private medical opinions or records that suggest a possible link between a current disability and the Veteran's service.  In March 2005, VA received private records including a July 1998 letter from Dr. M as to the Veteran's complaints regarding multiple physical complaints, and which noted several injuries identified as occurring in 1955 and again in the 1960s.  

Similarly, in February 2010, the Veteran submitted several medical opinion forms that were completed by Dr. M, and co-signed by the Veteran, which noted that the Veteran reported a 1954 injury when he was a passenger in a jeep that was hit on the passenger side by a tank, and that he was discharged in 1955 due to resulting injury (although the right knee was not mentioned).  Dr. M noted, however, that he did not have records from that time and that this opinion was based on the Veteran's reports.  In an April 2012 letter, Dr. M first indicated that the Veteran became disabled after a jeep accident in the military, and then noted that "his jeep accident occurred in the 1960s when he suffered the closed-head injury."

In March 2010, the Veteran submitted a form from his private orthopedic surgeon, Dr. B, in support of the occurrence of a motor vehicle accident in service and that it "could have resulted" in his current knee disability.  Dr. B indicated in this form that he was unable to determine based on the medical records if the Veteran's arthritis in the knees was due to service.  He stated that the Veteran was involved in a motor vehicle accident during service in 1954 that resulted in a closed head injury, and that this accident "certainly could have significantly contributed to knee arthritis," but that he was unable to determine the level of any such connection.

The weight or probative value of the evidence is generally not a factor in determining whether it is new and material; but it is a factor where "the evidence adverse to the appellant's claim is so overwhelmingly against the claim that regardless of new and probative evidence, there is no 'reasonable possibility' that the claim could be allowed."  Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995).  This includes a situation where new medical evidence supporting a claim is based on facts that were rejected by the RO or the Board in a prior final decision, in which case the new medical evidence may be considered to have no probative weight and therefore found immaterial.  Id. at 271; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise had no probative value); Molloy v. Brown, 9 Vet. App. 513 (1996) (evidence that is based on the veteran's reported history is not new and material if the reported history was previously considered and refuted); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based on an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  

Here, although the opinions referred to a motor vehicle accident in service, as well as after service, Dr. M's opinions and records referred primarily to seizures, not to the right knee.  Dr. B's opinion as to the knee was speculative, indicating only that the alleged accident in service could have resulted in a knee disability but that he could not identify the likelihood of such a connection.  More importantly, both of these opinions relied on the Veteran's report of an injury in service that has been previously rejected as not credible.  The fact that these providers recorded the Veteran's statements does not render them independent evidence or medical evidence in support of the occurrence of an accident.  Therefore, these opinions are not material evidence and do not trigger VA's duty to obtain an examination or opinion.  

In sum, the new evidence, even when presumed credible for the information contained therein and when considered together with the evidence that was previously considered, does not establish a right knee injury, symptoms, or treatment in service.  The statements that rely on the Veteran's reports of what happened are based on information from the Veteran that was previously rejected as not credible, and reiterations of this information does not make it credible at this time.  There is no new evidence to corroborate the Veteran's report of a right knee injury, symptoms, or treatment in service, or symptoms within the one year after service or continuously since that time.  

Accordingly, the second element to trigger VA's duty to provider a VA examination or opinion, i.e., evidence establishing that an injury, incident, or disease occurred in service, is not met.  This was the primary reason for the last final denial of the Veteran's claim.  Again, the previously available evidence already established a currently right knee disability.  Moreover, the only evidence indicating that there may be a link between a current right knee disability and service is based on the Veteran's reports regarding the injury and timing of symptoms that have been rejected as not credible.  Therefore, those opinions are not material, and the third element to trigger a VA examination or opinion is also not met.  See McLendon, 20 Vet. App. at 82-83; Waters, 601 F.3d at 1277.  Accordingly, new and material evidence has not been received, and the claim is not reopened.  38 C.F.R. § 3.156; see also Shade, 24 Vet. App. at 117-18.  

Other Service Connection Claims

The medical evidence establishes currently diagnosed disabilities appeal, including arthritis of the knees and shoulders, hypertension, and multiple eye disabilities.

As noted above, the Veteran primarily contends that his current left knee and left shoulder disabilities and current hypertension are secondary to disabilities of the right knee and right shoulder, which he asserts were caused by a motor vehicle accident in service.  He has also asserted, such as in the 2012 Board hearing, that all of his conditions began during service or within one year after service discharge.

As there is no new and material evidence to reopen the claim for service connection for a right knee disability, service connection cannot be granted for the other claimed disabilities as secondary to this condition.  See 38 C.F.R. § 3.310.

With regard to direct service connection or presumptive service connection for a listed chronic disease, the most probative evidence of record is against finding an injury, disease, or disability in service; arthritis, organic disease of the nervous system, or hypertension manifested to a compensable degree within one year after service; continuity of symptomatology; or a link between the current condition and service for any of the claimed disabilities.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran is not credible to the extent that he reports injuring his left knee, right or left shoulder, head or either eye during service; having high blood pressure or hypertension during service; or having a diagnosis or symptoms of any of these conditions within one year after service or continuously since service.  

Although the Veteran is competent to make these statements, they are directly contrary to the available medical evidence, including contemporaneous evidence in 1954 and 1955, as well as statements he made for treatment purposes many years after service and prior to his claim to reopen or claims for other VA benefits.  These earlier statements and medical records are much more probative and credible because they were closer in time to the alleged injuries, several of them were prior to the multiple notations of memory difficulties, the Veteran had a motive to tell the truth to receive proper care, and there was little indication of an interest in the outcome of a claim for VA benefits or monetary compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Indeed, the Veteran has made multiple inconsistent statements over the years regarding many elements of his claims, which weighs negatively against his general credibility.  For example, regarding the circumstances of the alleged motor vehicle accident in service, the Veteran has asserted at times that the jeep accident involved running into a "truck."  See, e.g., March 1983 statement from Veteran; March 2001 DRO hearing transcript.  At other times, he has reported that he was a passenger in a jeep and was sideswiped or broadsided by a "tank."  See, e.g, March1992 letter from former representative; February 2010 private treatment record and February 2010 opinion letter from Dr. Markham; July 2010 letter from prior representative.  

At other times, the Veteran has reported that the motor vehicle accident in service occurred when a woman driving a civilian vehicle collided with the passenger side of the jeep in which he was a passenger, after having driven through a group of soldiers.  Sometimes he indicated that the woman hit the jeep to avoid hitting soldiers, and sometimes he indicated that the woman hit troops and injured a lot of people.  The Veteran has stated that he injured both knees and was thrown through the windshield of the jeep, resulting in a severe head injury, and that he was taken by ambulance to the base hospital.  See, e.g., March 2013 and March 2014 statements from Veteran; February 2013 Board hearing transcript.  The Veteran had previously submitted lay statements from friends referencing a similar accident, and he referred to these statements for his current appeal.  See December 2002 and January 2003 witness statements from K.H. and T.M.; see also November 2014 statement from former representative (T.M.).  As noted above, those lay witnesses indicated that they did not actually observe the accident, and were not sure if it was even the accident to which the Veteran was referring for his claims on appeal.

The Veteran has also made inconsistent statements regarding injuries allegedly sustained during service.  He has asserted at various times that his right knee or leg was injured and required a cast that was removed after service discharge, that his left leg was broken and required a cast that was removed after discharge, that his right arm was broken, that his head went through a windshield and he sustained a penetrating injury to the brain and the right eye with a resulting skin graft and significant scar on the face and epilepsy.  These reports essentially became progressively worse and more severe over the years, after the repeated denial of his claim for service connection for a right knee disability based on no injury in service.

As noted above, approximately one month after his discharge from service in February 1955, the Veteran submitted a claim for service connection and reported a right knee injury in March 1955, with no details as to the circumstances of injury at that time.  He indicated in June 1955 that he was treated at the mental health clinic.  

The Veteran first referenced a motor vehicle accident during service in a March 1983 claim for VA benefits, at which point he reported a knee and left leg injury with treatment at the Parks AFB in 1954.  This was nearly 30 years after service,

Notably, this report was also after the Veteran had sought VA treatment in March and April 1981 for left knee swelling after a fall an abrasion on a roadway approximately a month earlier.  At that time, the Veteran reported a prior medical history and hospitalization of a motor vehicle accident in 1961 with multiple facial lacerations, arm fracture, and glass through the right eye.  He also expressly denied any treatment for the past 20 years (or since approximately 1961).  

Shortly before filing the claim for VA benefits in March 1983, the Veteran was treated at the VAMC in February and March 1983 for the right knee, ankle, and seizures.  At that time, he again reported a motor vehicle accident in the early 1960s, stating that he received a skin graft over the right eye lid, trauma to the head, facial lacerations, and glass piercing the right eye, and that his head had gone through a windshield in 1961.  The Veteran did not mention any injury or motor vehicle accident in service, either in 1954 or 1955, for treatment in 1981 or 1983.

In January 1984, the Veteran was given a VA psychiatric evaluation for a prior claim, and he reported being given a medical discharge from service.  The examiner noted that he had a "great deal of difficulty in past memory," such as remembering if he failed a grade in school, what his work history was, when he stopped drinking, when he went into the military, and why he was discharged from the military.  

Subsequent claims for VA benefits, as well as reports for some VA and private treatment purposes and evaluations, included reports of additional injuries due to the same motor vehicle accident in service with treatment at the Parks AFB in 1954 or 1955.  For example, in a January 1985 claim for service connection for the leg, knee, ankle, and seizures, the Veteran reported being treated for such conditions in December 1954 or January 1955 at Parks AFB.  He stated that he was also treated for mental problems on those same dates, and that he was treated in June 1955 by the Acting Chief of Neurology at Parks AFB, identified as D. Smith.  This provider was the individual who conducted the January 1955 psychiatric evaluation during service and recommended administrative discharge from service.  Again, the Parks AFB hospital had also responded to the AOJ in June 1955 that the only records of treatment at that facility were psychiatric records, and the individual the Veteran had identified at that time (Major Carr) was a mental health provider.

Then, in September 1985, the Veteran submitted another claim for VA service-connected benefits for residuals of a jeep accident in service, which he identified as a head injury, facial scar, sprained ankle-heel (right), and seizures.  See also January 1990 claim to reopen (reporting an auto accident in service with injuries of a cut to the head with more than 200 stitches, a broken right arm, and a damaged right knee, and that VA providers had told him seizures were the result of this head injury); October 1991 letter (reporting that he was medically discharged from service due to seizures).  

At a May 2001 formal RO hearing, the Veteran testified to treatment by Major Carr at the Parks AFB for multiple injuries in service, stating that his head went through the windshield and glass was pulled out from his eye, and that his "knees or legs or something hit up in the fire walls or dash or something.  I don't remember exactly."  The Veteran also stated that he thought he injured his right leg at that time, but he was not sure.  He also reported "another" accident after service in 1961 with a head injury and broken arm, with treatment in Harlan, Iowa, from various unidentified providers.  Again, as noted above, the Parks AFB hospital indicated in June 1955 that Major Carr was a mental health provider.

The Veteran's service treatment records do not reflect any motor vehicle accident, or other complaints of any injury or symptoms for the disabilities on appeal.  The two psychiatric evaluations in November 1954 and January 1955 did not reference any motor vehicle accident or other injury or physical disability in service.  Rather, the January 1955 report indicated that the Veteran had been referred for consideration of discharge under AFR 39-16, and separation through administrative channels was recommended due to "insufficient emotional resources to properly adjust to military service."  The last morning report and DD Form 214 also showed administrative discharge under AFR 39-16, consistent with the recommendation.  This code refers to discharge for unsuitability, and includes discharges for inaptness due to lack of general adaptability, want of readiness or skill, unhandiness or inability to learn, and other actions that seem to connote misconduct.  See http://www.gao.gov/products/B-140915 (1959 decision).  

The Veteran and his representatives have asserted that the notation of excess leave on the DD Form 214 and the information contained in (or left out of) the available morning reports and EFD reports establishes that he was hospitalized for an extended period due to a motor vehicle accident and resulting injuries in service.

In particular, the representative contends that the Veteran was given emergency leave in November and December 1954 because he was hospitalized as a result of a motor vehicle accident, arguing that the only other reasons for emergency leave would be for a death or family illness.  These assertions are no more than speculation.  The evidence itself shows only that the Veteran was given periods of emergency leave, with no reason being given.  There is no documentation showing that he was, in fact, given emergency leave due to an in-service injury.  The dates of extended leave roughly corresponded to the times the Veteran was given psychiatric evaluations in November 1954 and January 1955, and there was no mention of any motor vehicle accident or injuries in those reports.  The January 1955 psychiatric report indicated that the Veteran was experiencing stress due to family problems including the recent divorce of his mother and stepfather.  

Additionally, contrary to the arguments by the Veteran and his various representatives, there is no indication of a drastic change in the Veteran's personality, behavior, or function between the November 1954 and January 1955 psychiatric evaluations, as a result of a serious injury from a motor vehicle accident or otherwise.  See, e.g., April 1998 representative arguments; June 2004 claim for psychiatric condition.  Instead, both evaluations noted that the Veteran had difficulties in school prior to service, and the January 1955 evaluation indicated that the Veteran's Commanding Officer indicated he had been having considerable difficulty adjusting to basic training due to his immaturity and dependency upon others throughout his period in service.  This would also be consistent with the fact that he had been referred for evaluation in November 1954 to determine if he was fit for enlistment and continued military service.  The difference in the overall conclusion, and a diagnosis of passive dependence reaction in January 1955, does not change the summary of the Veteran's mental health condition or history.  

As such, although morning reports from November 1954 to January 1955 included several extensions of leave for the Veteran, including emergency leave and a resulting excessive leave noted on his DD Form 214, there is no indication that such leave was due to any physical injury or motor vehicle accident.  

Further, the Parks AFB hospital indicated in March 1955 that no records were found for treatment of the Veteran besides than the psychiatric evaluations summarized above, a search for any orthopedic records in particular was negative, and it was highly unlikely that the Veteran received treatment for the right knee as reported in 1955 because the identified provider was a mental health provider.  Multiple other searches for records of any treatment for injuries in service were also negative.

Additionally, the claims file includes a clinical evaluation for separation from service in January 1955, which showed physical disabilities of the mouth and throat or tonsils, the upper extremities identified as the right wrist, and flat feet.  There were no abnormalities found or injuries reported, however, pertaining to the conditions sought on appeal.  In particular, there were no abnormalities of the lower extremities, upper extremities (except for the right wrist), or eyes, and blood pressure was measured as within normal limits, with no diagnosis of hypertension.

Although the Veteran testified in the 2012 Board hearing that he did not remember receiving a physical upon separation from service, he has also reported having memory difficulties, and multiple medical professionals have noted that he has memory deficit and is a poor historian.  The claims file does include the separation physical, which contains findings of no abnormality that appear to directly contradict the Veteran's assertions of having injuries to the right or left knee, right or left arm or shoulder, head or eyes, or high blood pressure at that time.  

If the Veteran had been involved in an accident or sustained injuries in service, and particularly if he had received inpatient treatment for any length of time, as he has claimed for his appeal, it is reasonable to infer that this would have been noted in some way in the psychiatric evaluation in January 1955, even if any possible records of the actual treatment were not available.  Further, it is reasonable to infer that any such injuries or conditions would have been recorded on the separation evaluation, especially given that other physical disabilities were noted at that time.  In particular, several post-service medical records, including for VA treatment in April 1981, noted that the Veteran's facial scar over the right forehead to the eye was very noticeable and had required a skin graft.  He has indicated multiple times that this scar was a result of the motor vehicle accident that he asserts resulted in his other injuries.  If that scar was present at the time of service discharge, it is reasonable to infer it would have been noted on the clinical discharge examination.

Moreover, in a February 3, 1955, "Serviceman's statement concerning application for compensation from the Veterans Administration," shortly before his service discharge, the Veteran indicated that he did not wish to file an application for disability compensation at that time.  Again, in his initial March 1955 claim for VA benefits and a June 1955 response to a request for information regarding treatment in service, the Veteran only referred to a right knee injury and treatment at the mental health clinic.  He did not suggest any other injuries at that time, and the Veteran's reports of a right knee injury or condition at that time, as well as his subsequent reports of a motor vehicle accident with injuries to various body parts during service, are inconsistent with numerous other pieces of evidence.  

These reports from the Veteran in 1955, as well as responses from several facilities to the AOJ's requests in 1955 for any records for treatment the Veteran, strongly suggested that he was not, in fact, treated for any right knee injury or for any motor vehicle accident with other injuries during service in 1954 or 1955, or within the first several months after service discharge and prior to June 1955.  

In sum, in addition to being internally inconsistent, the statements by the Veteran regarding his claimed accident, injuries, and treatment during service (or symptoms and treatment shortly after service) for either knee, either shoulder, or either eye o head trauma are directly contrary to the medical and other evidence in his available service records.  They are also inconsistent with the Veteran's reports regarding his injuries being related to a motor vehicle accident in the early 1960s for VA treatment in 1981 and 1983, with no reference to any accident in service.  Again, these records contemporaneous to the time of the alleged injuries and treatment, and his reports for VA treatment more than 25 years after service, and prior to his next claim for benefits in 1983, are highly probative and are more credible than the Veteran's statements otherwise for the purposes of his claims.  He has also been noted to have memory difficulties many times.  He is not credible in this regard.

The Veteran's mother submitted an affidavit in 1992 indicating that when he came home from service, he was walking on crutches due to a bone fracture in his left leg and a chipped bone in the heel, and he had a broken arm and a seizure disorder.  She asserted that the Veteran's aunt took him to the VA hospital in Des Moines for treatment of such conditions in 1955.  The Veteran's mother was competent to report these events and observable symptoms; however, this statement is not credible.  It is directly contrary to the available medical evidence regarding the Veteran's condition during service and at service discharge, as well as with the Veteran's reports regarding his own injuries at times.  No records were found for any VAMC treatment in 1955, despite multiple attempts as described above.  Further, this affidavit was provided nearly 40 years after the Veteran's service discharge, such that the passage of time may have affected her memory of events. 

There are several lay statements from the Veteran's friends and his prior representative referencing a motor vehicle accident during his period of service and longstanding symptoms after service.  See lay witness statements and testimony in June 1984, December 1998, December 2002, January 2003, December 2012, November 2014.  None of these individuals indicated, however, that they had observed the accident itself or any injuries or symptoms during service, as opposed to hearing the Veteran's accounts about them.  Moreover, several of the statements were vague in nature, and they were all submitted many years after the Veteran's service.  Therefore, these statements have very little probative value.

In light of the above, the evidence does not establish a motor vehicle accident in service or any injury to the knees, shoulders, eyes or head during service, or high blood pressure during service.  The evidence also does not establish symptoms of such conditions within one year after service or continuously since that time.

The Veteran is not competent to provide an opinion as to whether his current left knee, left or right shoulder, left or right eye disability, or hypertension was incurred in service because such an opinion requires medical expertise due his complex medical history, including a post-service motor vehicle accident, as well as the complex nature of the involved bodily systems, and the Board's findings that he lacked continuity of symptomatology.  Jandreau, 492 F.3d at 1376-77. 

The Veteran is competent to report what providers told him in the past concerning the nature and cause of the current disabilities, to include whether they were due to a motor vehicle accident or other injury in service.  Id.  Nevertheless, he made these statements many years after being treated by those providers, and he has been shown to have memory difficulties for many years.  Further, any such opinions would be based on the Veteran's reports regarding injury and symptoms that are rejected as not credible.  As such, these statements have no probative value.  

As noted above, the Veteran reported for treatment and evaluation purposes that he had a motor vehicle accident in service with varying injuries at different times from 1983 forward.  See, e.g., SSA psychiatric evaluation in January 1991.  These reports are inconsistent, however, with the more contemporaneous records from service in 1955 and with his report of a post-service motor vehicle accident in 1981 and 1983.  

Further, the Veteran continued to report only a motor vehicle accident in the 1960s at other times for VA and private treatment or evaluation after 1983, and attributed his multiple injuries to that accident.  See, e.g., VA records in March 1984 and July 1986 (noting a medical history of a car wreck in 1960 and seizures); private record in October 1997 (received by VA in October 2009 from a provider in Harlan, Iowa, noting the Veteran's reports of seeing the provider's father many years earlier for a bad motor vehicle accident "on the 'S' curves" in which he suffered a closed head injury); private records in May 2003, October 2005, and April 2006 (noting a past medical history of a motor vehicle accident in 1960 with a closed head injury, fractured his right arm, injuries to the right face, and had multiple reconstructive surgeries, and that he developed epilepsy from the head injury).  Notably, when the Veteran has described the accident during service in 1954 or 1955 as involving more serious injuries, either for his claim or for treatment, such description is extremely similar to his description of the motor vehicle accident and treatment in the 1960s.  These discrepancies may be due to the passage of many years, memory difficulties as noted in many evaluations, or the Veteran's attempts to substantiate his VA claims.  

There are several medical opinions that suggest a link between the Veteran's current disabilities and service.  For example, in a February 1985 letter, a former VA provider in 1983 who had moved to work at the University of Nebraska Medical Center noted that the Veteran was treated in 1983 for a seizure disorder and left leg, and stated that "this is apparently an old injury and by history is due to a [sic] accident in a jeep."  See also February 2010 and March 2010 opinions from Dr. M, Dr. B, and Dr. G (regarding knees and eye disabilities as due to a motor vehicle accident in 1954 or in service with head trauma and resulting seizures).  Similarly, in a January 1992 decision, an Administrative Law Judge with the SSA indicated that the Veteran's seizure disorder arose from an accident in 1955, and was aggravated by another accident in 1961, based on the testimony of a medical expert who found that the seizures began in the 1960s.  The decision does not reference any evidence or clinical findings relied upon by the medical expert in reaching those conclusions.

These opinions were all based largely on the Veteran's reports of a motor vehicle accident and resulting injuries in service, and his reports of persistent or continuous symptoms since that time, which have been rejected as not credible.  Accordingly, they have little to no probative value because they were based on an inaccurate factual and medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran).  There is no other competent link to service.

In sum, the most probative evidence shows that the Veteran did not have a motor vehicle accident or other pertinent injury or disease during service, but he did have a motor vehicle accident with significant injuries in 1960 or 1961.  He first had chronic or persistent symptoms in the left knee, both shoulders, both eyes, and high blood pressure (to include a diagnosis of arthritis, organic disease of the nervous system, or hypertension) many years after service.  The preponderance of the evidence is also against a link between a current condition and service, or service-connected disability, for any of the claimed disabilities.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the Veteran's claims must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310. 

IV.  Analysis - 38 U.S.C.A. § 1151

When a veteran suffers a qualifying additional disability as the result of VA care, treatment, or examination, compensation will be awarded as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability must have been directly caused by fault on the part of VA, which includes lack of informed consent.  Alternatively, compensation will be awarded if the additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d).  

To determine whether there is additional disability, the Board must compare the Veteran's condition immediately before the incident at issue to his condition after the incident and related care.  The evidence must show that VA's care, treatment, or examination actually caused additional disability, not merely that additional disability was present after such VA care.  38 C.F.R. § 3.361(b), (c)(1).   

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his eyes were damaged as a result of a VA laser surgery or outpatient treatment in September 1996 or January 1997 by Dr. C at the Las Vegas VAMC.  He asserts that he had 20/20 vision in both eyes prior to that procedure, and that he did not have 20/20 vision after the treatment and he first had to wear glasses after such treatment.  The Veteran believes that compensation is warranted under § 1151 for a bilateral eye disability on this basis.  See, e.g., statements in April 2005 (saying he never wore glasses before the procedure); July 2005, January and April 2007, January 2012 (all reporting September 1996 VA procedure); statement in September 2005 (reporting January 1997 VA procedure).

Although the Veteran is competent to report his observable symptoms, such as perceived decrease in vision.  Jandreau, 492 F.3d at 1376-77.  

As summarized below, however, VA and private treatment records show that his vision was not, in fact, 20/20 in either eye prior to VA treatment.  Rather, the Veteran had a long history of decreased visual acuity, eye conditions, and procedures.  Moreover, treatment records shortly after the documented VA eye procedure in September 1995 indicate that his vision was stable or improving after such treatment.  

As noted above, all VA treatment records for the eyes appear to have been obtained but do not reflect any laser procedure in September 1996 or January 1997.  There was an outpatient procedure performed by Dr. C at the Las Vegas VAMC in September 1995.  The Veteran was regularly seen by Dr. C in the VA eye clinic from April 1995 to February 1997, as well as at the Omaha VA eye clinic.  He also received off and on private treatment from 1992 forward, as indicated below.  

These medical records are more probative and credible than the Veteran's statements for his claim because they were contemporaneous to the actual treatment and symptoms and were made for treatment purposes, several years before the claim for benefits.  Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  

Moreover, the claims file contains repeated references over the years to the Veteran's poor memory and him being a poor historian, including in a July 1994 VA examination in which he referenced vision problems and reported "much problem with memory."  Therefore, his reports for his claim from 2005 forward may have been affected by memory lapses due to passage of time or otherwise.  The Veteran's assertions as to the nature and timing of his eye symptoms for the purposes of his claim are directly contrary to the medical evidence, including records immediately before and after any surgeries or procedures in 1995, 1996, and 1997.  As such, he is not credible with regard to worsening symptoms or additional disability in either eye after VA care or treatment in 1995, 1996, or 1997.  

VA treatment records dated in February 1983 indicate that the Veteran reported bilateral decreased visual acuity of gradual onset and periods of blurred vision.  An October 1984 VA record noted a history of right eye (o.d.) trauma years ago, when glass was removed from behind the eye.  He had visual acuity of 20/70 and 20/60, "ph" 20/25 and 20/30, and he reported that his vision had been down for years.  He was noted to have a history of seizures, pterygia of the right eye (o.d.) temporally with no corneal defects, and normal corneal sensitivity.  

A March 1985 VA medical certificate noted that the Veteran was requesting an eye appointment for evaluation of blurry vision for one year.  He was being followed by neurology for headaches and seizures, and he indicated that neurology had told him he needed glasses.  Examination showed visual acuity of 20/200 in the left eye (o.s.) and 20/260 in the right eye (o.d.), and the diagnosis was presbyopia.

Thereafter, an April 1993 VA record noted that the Veteran had been referred to ophthalmology with a provisional diagnosis of neovascularization of the retina.  He had been told he needed laser treatment and was asking to have it performed at VA.  

In an April 1993 letter (received in May 1993), the Veteran's private eye provider, Dr. G, indicated that he had examined the Veteran in late December 1992 for the left eye.  He stated that the cause of difficulty at that time was uncertain, but that the appearance was most consistent with old vascular occlusion in the left eye.

An August 1993 treatment record from the Omaha VA eye clinic then indicated a history of a left eye (OS) condition with two focal treatments by Dr. G in May 1993, and a diagnosis including status post focal laser of the left eye (OS).  The Veteran was to undergo a fluorescein angiography (FA) at the University of Nebraska Medical Center (UNMC) within the next week.  

Records from the UNMC from August 1993 reflected an impression, after testing of both eyes via FA, of branch retinal vein occlusion (or BRVO) status post grid laser.  There were prior focal laser scars on the left eye superior to the left macula.  

At a July 1994 VA examination, the Veteran reported diminished vision particularly in the left eye, and that he was afraid of losing sight in his left eye.

In an April 1995 VA treatment session, the Veteran reported being unable to see for one week and having very fuzzy vision.  He reported prior laser treatment for a bilateral blood clot, and he had a history of elevated cholesterol and epilepsy.  He was referred to Dr. C for an eye consult.  

Two weeks later, in April 1995, Dr. C noted that the Veteran had a history of old venous occlusion in the left eye with macular edema (ME) and status-post laser in the right eye three years earlier.  The assessment was status post BRVO in the right eye with significant macular edema, and status post "FML" in the left eye for macular edema related to old BRVO.  (An internet search reveals that "FML" stands for fluorometholone, an eye drop to treat inflammation.)

In a June 1995 record, Dr. C noted a recent BRVO in the right eye, a history of BRVO in the left eye (os), and that the Veteran reported improving vision.
  
In August 1995, Dr. C noted that the Veteran reported that his right eye (OD) was getting better.  He declined fluorescein angiography (FA) on that date.  

Then, in a September 5, 1995, general practice record, the Veteran reported being blood shot or having a bleeding right eye for one day, and he was noted to have a possible intraorbital hemorrhage.  On September 6, 1995, Dr. C conducted an evaluation and vision tests and recommended a FA, and the Veteran indicated that he wished to defer the procedure until September 21, 1995.  The record noted there had been no change since the August 1995 treatment record and vision tests. 

On September 21, 1995, the Veteran indicated that his right eye was watering a lot and that it had not bled since the last visit.  This treatment record indicates that Dr. C discussed the risks and benefits of a fundus fluorescein angiography ("FA") with the Veteran, the Veteran signed an SF 522, and the FA was "completed without incident."  The assessment was status-post BRVO with macular edema of the right eye, status post BRVO of the left eye (os), and status post FML for macular edema of the left eye.  The SF 522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) signed by the Veteran is in the claims file; it authorized Dr. C to perform a fundus FA by injecting dye into his and arm and taking retinal photos to monitor blood flow and leakage.  

In a November 1995 VA treatment session, the Veteran complained of bad headaches when wearing his glasses, and that his right eye would get foggy occasionally.  Examination noted a pterygium of the left eye (os) and vision tests were conducted.  The assessment was status post BRVO of both eyes (ou), with resolving right eye (OD) non ischemic, and status post FML of the left eye (OS).

An April 1996 VA record from Dr. C indicated that the Veteran was seen for a follow-up from November 1995, and that he reported his vision had not gotten any worse or better with glasses.  The assessment was again status post macular BRVO of both eyes (ou) non ischemic, and status post FML of the left eye.  

An October 1996 record from the Omaha VA eye clinic indicated that the Veteran reported being seen at the Las Vegas VA clinic March 1996.  He complained of right eye visual acuity that was cloudy and indicated that he had been told that his right eye was doing the same thing as his left eye.  The Veteran indicated that his vision felt slightly improved now.  Testing showed visual acuity for the right eye of 20/50 or "ph" 20/30 and for the left eye of 20/60 or "PH" 20/30.  The diagnosis was old BRVO of the left eye, venus stasis retina of both eyes, and mild cataracts of both eyes. 

A February 1997 VA treatment record by Dr. C indicated that it was a follow-up from April 1996.  The Veteran reported that his vision was stable with glasses, and there had been no injury, surgery, or change since the last visit.  The Veteran indicated that he liked his eyeglass prescription to be +0.25 over his visual acuities, but his visual acuity did not improve.  The assessment was status post non ischemic branch macular vein occlusion in both eyes (ou), status post FML in the left eye (os).  The Veteran was stable for eyes, and he was discharged to private care.

A June 1997 VA treatment record from the Omaha VA eye clinic summarized the Veteran's treatment history of being treated in Las Vegas for glaucoma in 1997, that he was seen three years ago for BRVO of the right eye (od) and had focal laser on the left eye (od) in 1994, and that he had BRVO of the left eye (os) in April 1996.

The Veteran continued with VA and private treatment in 1998 and subsequently.

In a January 2006 letter, Dr. G again indicated that he had first seen the Veteran in December 1992, when he had been referred by a local optometrist for decreasing vision in the left eye, and that findings at that time were most consistent with old vascular occlusion at that time with visual acuity of 20/70 in the left eye.  Dr. G again saw the Veteran in April 1993, when he had a slight deterioration in his condition and was treated with focal laser of the left eye.  There was no significant improvement by the end of 1993.  

Dr. G stated that the next time he treated the Veteran was in 1996, when he reported being seen at the Las Vegas VAMC in 1996 and that his "right eye was doing the same thing that the left eye did."  He was found to have evidence of venous occlusion in both eyes and underwent further laser treatment on the right eye.  The Veteran followed up intermittently with Dr. G and returned to his office in October 2001, at which point his visual acuity had improved to 20/25 in the right eye and 20/30+ in the left eye.  Previous laser scarring was noted in both retinas, and the Veteran had a leaking macroaneurysm in the left eye, which was again treated successfully with a laser procedure.  Dr. G had followed the Veteran on a regular basis since that time.  He was last seen in November 2005 and had visual acuity of 20/30 in each eye, a mild to moderate cataract in both eyes, focal laser scars in both maculas, and no other abnormalities; he was given a prescription for new glasses at that time.  

Notably, Dr. G's summary of the Veteran's treatment and reports regarding his symptoms is consistent with the VA treatment records summarized above.  In particular, the Las Vegas VAMC record from April 1996 and the Omaha VA eye clinic record from October 1996 contain similar statements from the Veteran that Dr. G indicated the Veteran as saying after VA treatment in 1996, including that he was told that his right eye was doing the same thing as his left eye.  

In support of his claim, the Veteran has asserted that Dr. G told him that the laser treatment performed at the Las Vegas VAMC was improperly given to him and resulted in damage to his eyes, and that Dr. G would provide an opinion or testimony to that effect on his behalf.  See, e.g., statements in July 2005, January 2007, October 2009 (VA Form 9), January 2012.  

Nevertheless, although Dr. G has provided treatment records and letters in support of the Veteran's claim, he has not documented any such opinion, either that the Veteran had additional disability or change in his eye condition as a result of any VA care or treatment, or that there was any fault or negligence by VA.  Rather, Dr. G summarized the Veteran's complex history and treatment for the eyes in April 1993, prior to the VA procedure referred to by the Veteran in 1996 or 1997 (and documented in 1995).  He again summarized the Veteran's symptoms and treatment in January 2006, including eye problems prior to 1995.  

In a March 2010 form, Dr. G offered an opinion that the Veteran's eye disorder of a history of retinal vascular occlusions was at least as likely as not related to a closed-head injury.  Dr. G reasoned that the Veteran had been followed for over 20 years, he had retinal vein occlusions in both eyes that were treated with laser surgery, the condition had been stable for at least 10 years, and that vascular occlusive events after head trauma had been reported recently.  This opinion would be relevant to the service connection claim and is discussed above in that regard.  Dr. G did not indicate, however, that any current eye disability was related to any VA care or treatment, whether in 1995, 1996, 1997, or otherwise.  

The June 2007 VA examiner specifically considered the January 2006 summary provided by Dr. G, as well as all available treatment records for the eyes at that time, which the examiner noted were extensive.  The examiner noted that a February 1997 VA record with notes from Dr. C indicated that the Veteran reported that his vision was stable and that he was status post laser on the left eye (os) performed in 1993, although there was no record of that actual treatment in the file.  

The examiner also noted that an August 1995 record from Dr. C noted that the Veteran had visual acuity of 20/70 in the right eye and 20/40 in the left eye, as well as macular edema in the right eye from vein occlusion.  An Omaha VA eye clinic record of June 1997 also noted glaucoma and visual acuity of 20/25 in the right eye and 20/25-3 in the left eye, as well as some scarring presumably from an old laser treatment.  The examiner indicated that perhaps the most useful piece of information was the January 2006 letter from Dr. G, which indicated that the Veteran had undergone focal laser treatment for macular edema in the right eye in 1996 and 2001, that a leaking macroaneurysm in the left macula was treated successfully with laser, and that as recently as November 2005 the Veteran's best corrected visual acuity was 20/30 in each eye.  

The VA examiner stated that he found no evidence that the Veteran's vision was harmed by any treatment by VA.  He stated that, rather, it was more likely that the Veteran's vision had suffered primarily from his disease process, i.e., bilateral branch retinal vein occlusions (BRVO) with macular edema.  The examiner stated that, in order to make a definitive determination regarding whether there was fault or negligence by VA, it would be helpful to have actual documentation of what procedures were performed and by whom.  The examiner also stated, however, that there was no evidence of negligence or mistreatment in the available records.  

Again, as discussed above in the section regarding VA's duty to assist, the evidence of record at the time of this VA examination appears to have included all VA treatment records to that date, including for the period from 1995 to 1997 and prior to and after that time.  There is no indication that a search for any other records for that period or another medical opinion would have a reasonable likelihood of providing further evidence in support of the Veteran's claim.  Although the records of a 1993 laser procedure were not in the file, this date of laser surgery on the left eye is consistent with Dr. G's treatment summary for that date, in lieu of providing the actual records.  

The Veteran's claim under § 1151 is based on an alleged VA procedure in 1996 or 1997, and the evidence shows a documented procedure in September 1995.  Numerous VA and private treatment records show, however, that he had visual acuity of less than 20/20 in both eyes, that he wore eyeglasses, and that he had multiple eye conditions prior to 1995.  These records are more probative and are directly contrary to the Veteran's assertions for his claim; therefore, his assertions in this regard are not credible.  

The treatment records for the eyes since the June 2007 VA examination continue to show treatment for various eye conditions, with no indication of additional disability as a result of any VA care, treatment, or examination in 1995, 1996, or 1997.  Moreover, no VA or private medical professional has indicated that there was additional eye disability as a result of VA care, treatment, or examination.   Dr. G's March 2010 summary of the history of the Veteran's symptoms and treatment appears consistent with the June 2007 VA examiner's summary and opinion.

In sum, the preponderance of the evidence is against the existence of additional disability in either eye as a result of any possible VA care or treatment in 1995, 1996, or 1997.  As such, it is unnecessary to discuss the other requirements for compensation under § 1151, i.e., fault by VA or unforeseeable circumstance.  See 38 C.F.R. § 3.361.  The VA examiner did indicate, however, that there was no fault or negligence, and the Veteran's private provider did not indicate that there was any fault or negligence, despite the Veteran's assertions that he would provide an opinion to the contrary.  Reasonable doubt does not arise, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107.










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the appeal to reopen the claim of service connection for the residuals of an injury to the right knee is denied.

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for hypertension is denied.

Service connection for a bilateral eye disability is denied.

Compensation for a bilateral eye disability under 38 U.S.C.A. § 1151 is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


